                                                                Clerk’s Office
                                                                Filed Date:
Case 1:19-cr-00575-FB Document 242 Filed 01/15/21 Page 1 of 1 PageID  #: 1375

                                                                                            01/15/2021

                                                                                            U.S. DISTRICT COURT
 UNITED STATES DISTRICT COURT                                                               EASTERN DISTRICT OF
 EASTERN DISTRICT OF NEW YORK                                                               NEW YORK
 ---------------------------------------------------------x                                 BROOKLYN OFFICE
 UNITED STATES OF AMERICA,

                          -against-
                                                                    Docket No. 19-CR-00575 (FB)
 ANDREW CAMPOS,

                                     Defendant.
 ----------------------------------------------------------x

                            CONSENT TO HAVE A PLEA TAKEN
                       BEFORE A UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge has informed me of my right to have my plea taken

 before a United States District Judge .         I have further been advised, however, that I may

 consent to have the plea taken before a Magistrate Judge.            I understand that I will suffer no

 prejudice if I refuse to so consent.        I further understand that if I do not consent, the District

 Court Judge assigned , rather than the Magistrate Judge, will conduct the plea allocution.

          After having discussed this matter fully with my counsel, I hereby consent to enter my

 plea before a Magistrate Judge.




                                                      U.S. Attorney
                                                      by AUSA
 Dated: January 15, 2021
         Brooklyn, New York
                                             BEFORE: _/s__
                                                         Roanne
                                                             __ L. Mann
                                                                   _ _ _ __ _ _ __
                                                 ROANNE L. MANN
                                                 UNITED STATES MAGISTRATE JUDGE
